Citation Nr: 1537881	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating prior to March 11, 2013, and to a rating in excess of 10 percent beginning March 11, 2013, for left sternoclavicular joint subluxation [hereinafter, "a left shoulder disability"].  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from September 1978 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in March 2012, at which time the issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  

In the March 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected left shoulder disability.  Review of the record shows that the Veteran may have been afforded the directed examination in March 2013 as the Veteran was issued a supplemental statement of the case in April 2013 which referenced a March 2013 VA examination report.  However, there is no copy of the examination report currently of record in the claims file.  The only document currently of record pertaining to the referenced VA examination is a record of the examination request.  

The Board cannot proceed with a final decision in this case until all pertinent evidence has been associated with the claims file for appellate review.  Therefore, the case must be remanded for this purpose.  

Additionally, any outstanding treatment records should be identified and obtained before a decision is made in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Associate all pertinent evidence with the claims file, to include any outstanding VA and private medical records, and the March 2013 VA examination report.  

2.  Then readjudicate the claim of entitlement to a compensable rating prior to March 11, 2013, and to a rating in excess of 10 percent beginning March 11, 2013, for left sternoclavicular joint subluxation.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

